Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the preliminary amendment filed on 4/4/19.  As directed by the amendment, claims 2-12 have been amended and no claims have been added or canceled.  Thus, claims 1-12 are pending in the application.
Drawing Objections
2.	The drawings are objected to for the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 325 (Figs. 4A-4B).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  (345 (Pg. 23, ln. 10).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 
Specification Objections
3.	The disclosure is objected to because of the following informalities: 
The specification is objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference character(s) found in the drawings: 325 (Figs. 4A-4B).
The specification is objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference sign(s) not found in the drawings: (345 (Pg. 23, ln. 10).
Appropriate correction is required.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“actuation units” (claim 1, ln. 4 and 7; claim 5, ln. 2; claim 11, ln. 2, which recites “the actuation means”), wherein the actuation units are configured to perform the function of actuating each joint (claim 1, ln. 7-8).
“visco-elastic mechanism” (claim 1, ln. 7; claim 8, ln. 3), wherein the visco-elastic mechanism is configured to perform the function of constraining each joint (claim 1, ln. 7). 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
6.	Claims 1-12 are objected to because of the following informalities:  
Regarding claims 1-12, the term “structure” (instances of this occur in all claims, often times multiple per claim) should always read --exoskeleton structure-- for the sake of consistency with how the term is introduced in claim 1.
Regarding claim 1, the limitation “dedicated to each joints” (claim 1, ln. 5) should read --dedicated to each joint--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the term “highly dynamic” (ln. 1) is unclear as to the meaning of “highly.”  For the purposes of examination, “highly dynamic” will be interpreted as any exoskeleton structure that can produce some type of motion. Additionally, the phrase “compact exoskeleton structure” is unclear as to the meaning of “compact.” For the purposes of examination, the phrase “compact exoskeleton structure” will be interpreted as any exoskeleton structure that allows a user to walk while wearing the exoskeleton structure.  Additionally, the term “the distal segments of the structure” (ln. 6) lack an antecedent basis. Additionally, the limitation “each joint can be modularily let free…” (ln. 7) is unclear as to whether use of the term “can be” requires that the exoskeleton structure has these feature, or if these features are option. For the purposes of examination, “each joint can be” will interpreted as each joint being configured to either be let free, constrained by a visco-elastic mechanism, or actuated by a corresponding actuation unit. Finally, the term “let free” (ln. 7) is unclear as to its meaning.  For the purposes of examination, the term “let free” will be interpreted as the joint not being actuated by the actuation unit during use.
Additionally, the term “the foot level” (ln. 2) lacks an antecedent basis.
	Regarding claim 3, the term “an orthopaedic brace” (ln. 2) is unclear as to what structure or function qualifies a brace to be “orthopaedic.”  For the purposes of examination, the term will be interpreted as any brace that provides any amount of support to the body of the user,
	Regarding claim 4, the terms “abduction/adduction” (ln. 2) and “flexion/extension” (twice, ln. 3 and 4) are unclear if use of the slash “/” means “and,” “or,” or “and/or.”  Additionally, the terms “the hip adduction/adduction” (ln. 3), “the hip flexion/extension” (ln. 3), and “the knee flexion/extension” (ln. 3-4) lack antecedent bases.
	Regarding claim 7, the term “the exoskeleton’s joints” (ln. 2-3) lacks an antecedent basis, and appears as though it should read --the exoskeleton structure’s joints--.
	Regarding claim 8, it is unclear as to what the word “it” (ln. 2) is referring. Additionally, the term “the ankle degrees of freedom” (ln. 2) lacks an antecedent basis.  Finally, the term “the joint(s) is (are)” (ln. 3) is unclear as to which joint or joints the claim is referring.
	Regarding claim 9, the term “the z-axis” (ln. 2) lacks an antecedent basis. A coordinate system has not been set forth within the claims, whereby the direction of a “z-axis” is unknown. Additionally, the term “let free” (ln. 2) is unclear as to its meaning.  For the purposes of examination, the term “let free” will be interpreted as the joint not being actuated by the actuation unit during use. Additionally, the term Finally, the terms “the hip” (ln. 3) and “the ankle” (ln. 3) lack antecedent bases.
	Regarding claim 10, the term “the exoskeleton” (ln. 2) lacks an antecedent basis, and appears as though it should read --the exoskeleton structure--. Additionally, the terms “the knee” (ln. 3) and “the thigh” (ln. 3) lack antecedent bases.
	Regarding claim 11, the term “the actuation means” (ln. 2) lacks an antecedent basis, and appears as though it should read --the actuation units--.  Additionally, the limitation “the actuation means may be activated or not” (ln. 2) is unclear as to the meaning of “may be.”  For the purposes of examination, an exoskeleton that has its actuation means as either activated or not activated is considered to meet the scope of the claim limitation.
	Regarding claim 12, the limitation is lacking a transitional phrase, which is required to define the scope of the claims. See MPEP 211.03. A suggestion would be something along the lines of “A method of using an exoskeleton structure comprising: fitting the exoskeleton structure of claim 1 onto a user; and operating the exoskeleton structure to assist the user in walking.
Any remaining claims are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  


10.	Claims 1-12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
	Regarding claim 1, the limitation “a modular, backdrivable, highly dynamic and compact exoskeleton structure fastened to the body of a user” (ln. 1-2) positively claims “the body of a user.” Additionally, the limitation “said exoskeleton structure comprises at least one set of a plurality of joints of the wearer” (ln. 2-3) positively claims part of the user (i.e. “joints of the wearer”).
	Regarding claim 2, the limitation “which is fastened to the wearer at the trunk level” (ln. 2) positively claims the “wearer.”
	Regarding claim 5, the limitation “the actuation units are located around the trunk of the wearer” (ln. 2) positively claims part of the user (i.e. “the trunk of the wearer”).
Any remaining claims are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 1-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (2015/0272811) in view of Wu et al (9,713,439).
	Regarding claim 1, Choi discloses a modular, highly dynamic and compact exoskeleton structure (Fig. 4, walking assistance robot 5 has multiple pulley units 504 (i.e. “modular”), is configured to move at multiple joints (i.e. “ highly dynamic”), and can be worn by a parson while walking (i.e. “compact”) configured to be fastened to the body of a user (Fig. 5 depicts the exoskeleton 5 attached to a person who could then walk in the device), wherein said exoskeleton structure comprises at least one set of a plurality of joints of the wearer (Fig. 4 depicts two hip joints 54 and two knee joints 6), wherein the exoskeleton structure comprises a set of different removable and adaptable actuation units dedicated to each joint of the structure ([0093] discloses “driving sources,” while [0094] discloses that the driving sources are connected to the pulleys 502. Fig. 1 also depicts driving sources 17 for each hip and knee joint) and remotely located on the structure to decrease inertia and mass on the distal segments of the structure (Fig. 1, driving sources 17 are located remotely on the structure; [0093]-[0094] 
	Choi does not explicitly disclose that the actuation unit is backdrivable.
	However, Wu teaches a cable driven walking assistance device (Fig. 1), wherein the actuator for the cables is backdrivable to allow patients to make and correct errors from the device across steps.  Such a feature also allows patients to voluntarily move their legs during walking (Col. 6, ln. 61 - col. 7, ln. 5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the actuator system of Choi to be backdrivable as taught by Wu in order to allow the user to voluntarily move during use of the device, and to allow the user to correct any errors by the device across steps.
Regarding claim 2, the modified device of Choi has the structure as a lower limb exoskeleton which is fastened to the wearer at the trunk level with a brace and at the foot level (Choi, Fig. 4, waist fixing unit 53 and foot structure 57).
Regarding claim 3, the modified device of Choi has the brace as an orthopedic brace (Choi, Fig. 4, waist fixing unit 53 would provide some degree of support, and is therefore considered an “orthopedic” brace).
Regarding claim 4, the modified device of Choi has the structure comprising at least one set of three joints corresponding to the hip abduction/adduction, the hip flexion/extension (Choi, Fig. 4, hip joint 54 has subcomponents allowing both abduction/adduction and flexion/extension; see [0097]), and the knee flexion/extension of the wearer (Choi, Fig. 4, knee joint 6; see [0098]).

Regarding claim 6, the modified device of Choi has the structure comprising two sets of three joints (Choi, Fig. 4, depicts both sides of the body having a set of joints).
Regarding claim 7, the modified device of Choi has the joints as actuated by a cable system passing through the exoskeleton's joints (Choi, Fig. 4, cables 501 run through the exoskeleton).
Regarding claim 8, the modified device of Choi has it as extended to one, two or three of the ankle degrees of freedom (Choi, [0101], discloses the ankle having three degrees of freedom), where the joint(s) is(are) constrained by a visco-elastic mechanism ([0161] discloses that the knee joint may have a buffer member made of silicon or rubber, which are visco-elastic materials).
Regarding claim 9, the modified device of Choi has a rotation around the z-axis as let free to authorize a free internal/external rotation of the hip ([0097] discloses three degrees of freedom of the hip joint, which includes internal/external rotation).
Regarding claim 11, the modified device of Choi has the actuation means as activated or not (Choi, [0100], discloses activation as reducing or extending a wire 503, for example).
Regarding claim 12, the modified device of Choi is a method of using the structure as defined in claim 1 (Choi, Fig. 4, depicts a person using the exoskeleton structure).
10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Wu, as applied to claim 1 above, and further in view of Horst (2004/0102723).
Regarding claim 10, the modified device of Choi has a body shaped interface between the exoskeleton structure and the wearer as placed under the thigh of the wearer (Choi, Fig. 4, fixing units 58 would be placed under the thighs of the wearer).
The modified device of Choi does not have the body interface as being a soft interface.
However, Horst teaches using a soft padding material for patient interfaces on an exoskeleton in order to cushion the leg of the user ([0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the interface of the thigh connection of the modified device of Choi to be soft as taught by Horst in order to make wearing the exoskeleton structure more comfortable for the user.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zoss et al (2015/0351995) discloses a modular exoskeleton that can be reconfigured depending on the needs of the user.
Smith et al (2013/0289452) discloses an exoskeleton comprising cables and a remote actuator.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785